Examiner’s Action
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 23, and 27 of U.S. Patent No. 11,149,107 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim set and the patented claim set are drawn to polyurethane comprising the reaction product  of a polyisocyanate and a triol to form a prepolymer, which is then reacted with a triol.  The respective claim sets set forth equivalent amounts of each reactant that significantly overlap. 
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP 2002-212541 A.
	JP 2002-212541 A discloses polyurethane produced by reacting a prepolymer, produced by reacting a polyisocyanate with a mixture of polyols comprising a triol, with a curative comprising a triol.  See English abstract.  In view of the disclosed mixture ratios of the polyol components and NCO/OH ratio range, applicant’s equivalent amounts are encompassed by the reference, such that the teachings are anticipatory.
6.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blair et al. (US 3,786,034).
	Blair et al. disclose the production of transparent polyurethane, suitable for the production of lenses, wherein a polyol having a hydroxyl functionality that meets that claimed is reacted with polyisocyanate, wherein the reaction may be conducted using the prepolymer process.  See abstract and columns 4 and 5.  Accordingly, given this disclosure, it would have been obvious to react the disclosed high-functionality polyol in virtually any substoichiometric amount, including that claimed, with the polyisocyanate to yield a prepolymer, and then to cure the resulting prepolymer using an additional amount of said polyol.
7.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slagel (US 4,808,690).
	Slagel et al. disclose transparent polyurethanes, suitable for use as aircraft glazings (column 4, lines 50+), wherein polyisocyanates, such as methylene bis(cyclohexylisocyanate) (column 3, lines 46+), are reacted with polyols, wherein trimethylolpropane is disclosed as being preferred (column 2, line 29 and column 4, lines 14-24).  Slagel et al. disclose that a prepolymer process may be employed, wherein the reactants are reacted in stoichiometric amounts.  See column 4, lines 27-36 and 55+.  Accordingly, when using the prepolymer process, it would have been obvious to react the disclosed high-functionality polyol in virtually any substoichiometric amount, including that claimed, with the polyisocyanate to yield a prepolymer, and then to cure the resulting prepolymer using an additional amount of said polyol.  
8.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765